Citation Nr: 9917488	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
paratracheal mass, lung base, with mild restrictive 
respiratory impairment, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to a right paratracheal mass, 
lung base, with mild restrictive respiratory impairment.

3.  Entitlement to service connection for adjustment reaction 
with depression, including as secondary to a right 
paratracheal mass, lung base, with mild restrictive 
respiratory impairment.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
May 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1996 and September 1997 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.


REMAND

This appeal was previously before the Board and adjudicated 
in an April 1998 BVA decision.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an October 1998 Order, the Court 
vacated the April 1998 BVA decision, pursuant to a Joint 
Motion for Remand to the BVA and to Stay Further Proceedings.  
Following the Court's Order, in February 1999, the BVA 
received a letter from the veteran's representative, 
requesting a personal hearing before the BVA travel section.  
By letter dated in March 1999, the BVA notified the veteran's 
representative that no further BVA travel board hearings were 
scheduled at the St. Louis RO before the end of the 1999 
Fiscal Year, September 30, 1999, but that video-conference 
hearings would be scheduled in July, 1999, if the veteran 
would be interested in being added to the video-conference 
docket.  In March 1999, the veteran, through his 
representative, requested a video-conference hearing before 
the BVA at the St. Louis RO. Subsequently, travel board 
hearings have been scheduled at the St. Louis RO in July 
1999. 

In light of the foregoing, this appeal is REMANDED to the RO 
for the following:
 
The RO should undertake all necessary 
action to properly schedule the veteran 
for a personal hearing before a member of 
the Board at the St. Louis RO during the 
week of July 26, 1999.

Should the veteran withdraw his request for a hearing, the 
case should be returned to the Board for further 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need not take any 
action, until he is otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





